Citation Nr: 0610912	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  04-40 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from December 1956 to December 
1960.

This appeal arises from a January 2004 rating decision, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas denied the veteran's claim for service 
connection for a right knee disorder.


FINDINGS OF FACT

1.  Arthritis of the right knee was first shown more than one 
year after the veteran's discharge from service.  

2.  There is no competent medical evidence of nexus between 
any current right knee disability and the veteran's service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1113, 1131, 1137, 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion of the evidence is 
to be provided by the claimant and which portion of the 
evidence VA will attempt to obtain on the claimant's behalf.  
VA must also request the claimant to provide any evidence in 
his possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The VCAA and its implementing regulations also provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires the VA to provide the claimant with a medical 
examination or provide the claimant with a medical opinion if 
it is necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 

A.  Duty to Notify

In a letter sent to the veteran in September 2003, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to substantiate his 
claim for service connection, but not with notice of 
what type of information and evidence was needed to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. at 394 (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In the September 2003 notice letter, the RO described what 
records VA would obtain on the veteran's behalf and what 
evidence VA would assist the veteran in obtaining.  The RO 
requested that the veteran notify VA of any other evidence he 
would like to have considered and stated that he should 
provide the evidence requested as soon as possible.  



B.  Duty to Assist

The RO sought medical release from the veteran and made 
efforts to obtain medical records on his behalf.  The 
evidence includes the veteran's service medical records as 
well as treatment records from VA and private facilities.   
The RO also arranged an examination by a VA orthopedic 
specialist.  The veteran has not since identified any 
outstanding records that would assist in the development of 
his claim or disputed the adequacy of the VA examination.  
The Board therefore finds that the RO has met its obligations 
with respect to the duty to assist the veteran under the 
VCAA.

II.  Analysis of Claim

The veteran is seeking compensation for the residuals of a 
right knee injury.  He states that, in service, he was 
performing a wing inspection on a B-52 when he slipped and 
fell approximately seven to nine feet to the ground.  He 
further states that he landed hard on his feet and felt 
intense pain in his right knee.  He claims that he has had 
ongoing problems with his right knee since service.  
Following discharge, he allegedly suffered an additional 
injury to his right knee.  He asserts that in 1970 or 1971, 
he slipped and fell at work and then underwent a right medial 
meniscectomy.  He indicates that records of this injury and 
surgery are not available. 

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, post-service medical evidence of record, 
including private treatment records dated since 1999 and a 
report of a VA joints examination conducted in July 2004, 
show that the veteran currently has a right knee disorder 
most recently diagnosed as degenerative arthritis of the 
right knee.  The question is whether this disability is 
related to the veteran's service, as alleged, or manifested 
to a compensable degree within a year of his discharge from 
service.

The veteran's service medical records do not contain any 
complaints of knee injuries or reports of a fall.  On 
separation examination conducted in November 1960, the 
veteran reported that he had not had any swollen or painful 
joints and an examiner noted a clinically normal evaluation 
of the veteran's lower extremities.  According to an April 
2004 written statement of a fellow serviceman, however, the 
veteran fell off the wing tip of a B-52 in service and limped 
for several days after the incident.  

Following service, as alleged, the veteran experienced 
problems with his knees.  According to a November 2004 
written statement of a co-worker, from 1962 to 1965, while 
working at a jet engine overhaul shop, the veteran had a 
swollen knee and occasionally limped.  According to another 
written statement of a co-worker, since 1967, the veteran has 
limped, mentioned the alleged in-service injury, and 
undergone two knee operations, one in 1970 or 1971 following 
a reinjury, and another in 1999.  The previously noted 
private medical records confirm that, in approximately 1974, 
the veteran underwent an open medial meniscectomy. 

One medical professional, a VA examiner, has addressed 
whether the veteran's current right knee disability is 
related to his active service.  In July 2004, that examiner 
diagnosed the veteran with degenerative arthritis involving 
the right knee, particularly the medial compartment.  The 
examiner noted the veteran's reported history of a fall from 
an airplane wing in service, during which he landed hard on 
his feet and felt pain in his right knee.  The examiner also 
noted the veteran's reported history that, after limping for 
a few days following the incident, he occasionally felt knee 
pain and, in 1971 or 1972, reinjured his right knee when he 
slipped and twisted it.  Such injury reportedly necessitated 
surgery, after which the veteran returned to work.  The 
examiner then reviewed the claims file, observed that service 
medical records were negative for treatment or a diagnosis of 
a right knee injury, and acknowledged the lay statement of 
record confirming that the fall occurred and caused injury.  
Based on that evidence and because the veteran was candid and 
forthright, the examiner found that the veteran very likely 
injured his knee in the fall from the wing, but was able to 
work until 1970, when he sustained the injury that 
necessitated the veteran's first surgery.  He then concluded 
that, "the clear-cut notable problem occurred with the on-
the-job injury in 1970-71" and that it was less likely than 
not that the veteran's knee problem was caused by the fall.  
He indicated that if a fractional award were possible, which 
is not the case here, he would accept that the fall caused 15 
percent of the current disability.  

The veteran has submitted no other evidence, with the 
exception of his own assertions, establishing that his 
current right knee disability is related to his 
in-service fall.  These assertions are insufficient to 
establish the necessary nexus in this case as the record does 
not reflect that the veteran possesses a recognized degree of 
medical knowledge to render a competent opinion on causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

In the absence of a competent nexus opinion or a competent 
opinion indicating that arthritis of the right knee 
manifested within the year following the veteran's discharge, 
the Board concludes that a right knee disorder was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  The evidence is not in relative 
equipoise; therefore, the veteran may not be afforded the 
benefit of the doubt in the resolution of his claim.  Rather, 
as a preponderance of the evidence is against the claim, the 
claim must be denied.


ORDER

Service connection for a right knee disorder is denied.



____________________________________________

V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


